Citation Nr: 0303652	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  01-06 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of educational benefits under 
Chapter 30, Title 38, United States Code for participation in 
an on the job training program through the Federal 
Correctional Institution in Lompoc, California from June 27, 
1994, to June 26, 1995.


INTRODUCTION

The veteran served on active duty from March 1990 to April 
1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 determination by the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that the veteran was not entitled to VA 
Chapter 30 educational benefits for his participation in an 
the job training program through the Federal Correctional 
Institution in Lompoc, California from June 27, 1994, to June 
26, 1995.  The veteran appeared before the undersigned Board 
member, sitting at the Los Angeles, California RO and offered 
testimony.  

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (2002) after 
this decision of the Board has been issued.


FINDINGS OF FACT

1.  The veteran's application for Chapter 30 education 
benefits (VA Form 22-1990) for participation in an on the job 
training program through the Federal Correctional Institution 
in Lompoc, California from June 27, 1994, to June 26, 1995, 
was received in July 2000.

2.  An enrollment certification from the Federal Correctional 
Institution in Lompoc, California confirming the veteran's 
enrollment in the program from June 27, 1994, to June 26, 
1995 was received by the RO in July 2000.


CONCLUSION OF LAW

The requirements for a retroactive award of educational 
benefits under Chapter 30, Title 38, United States Code, for 
the veteran's participation in an on the job training program 
through the Federal Correctional Institution have not been 
met.  38 C.F.R. § 21.7131(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled retroactive 
educational benefits under Chapter 30, Title 38, United 
States Code for his participation in an the job training 
program through the Federal Correctional Institution in 
Lompoc, California from June 27, 1994, to June 26, 1995.  
Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 30). 

In any event, the record reflects that the veteran was 
provided with a Statement of the Case in June 2001 which 
provided adequate notification of the information and 
evidence necessary to substantiate this claim.  The Board 
also notes that evidence necessary for fair adjudication of 
this particular claim is of record.  As such, the Board finds 
the duty to assist the veteran, regardless of the 
applicability of VCAA, has been met.

A review of the record reflects that a VA Enrollment 
Certification Form was received by the RO in July 2000 from 
the Federal Correctional Institution in Lompoc, California 
indicating that the veteran participated in a program of 
training through this facility from June 27, 1994 to June 26, 
1995.  The first effort by the veteran to obtain payment for 
this period of education was also in July 2000, when he 
submitted an Application for Educational Benefits, VA Form 
22-1990.

The Muskogee RO ultimately denied the veteran's claim, 
indicating that it could not pay educational benefits for 
periods of education prior to one year from the date of 
receipt of the enrollment certification.  

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
Specifically, the date on which an award of educational 
assistance benefits commences is the latest of the following 
dates: (1) the date the educational institution certifies the 
enrollment; (2) the date one year before the VA receives the 
veteran's application or enrollment certification, whichever 
is later; (3) the effective date of the approval of the 
course, or one year before the date VA receives the approval 
notice, whichever is later.  38 C.F.R. § 21.7131(a) (2002).

The veteran has contended that when he was participating in 
the training program and shortly thereafter, nobody 
affiliated with the program informed him that he was 
eligible, upon successful completion, to benefits under 
Chapter 30; and, as such, essentially, fairness dictates that 
he should be awarded Chapter 30 educational benefits 
retroactively.  

While sympathetic to the veteran's contentions, the Board 
notes that it is bound by the applicable law and regulations 
when determining claims for VA benefits.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2001).  These regulations 
provide, in this case, that said benefits are only available 
during the year prior to the receipt veteran's application 
for benefits or the institution's certification of 
enrollment, whichever is later. 38 C.F.R. § 21.7131(a) 
(2002).  Here, since the enrollment certification was 
received by the RO in July 2000, the periods of enrollment 
from June 27, 1994 to June 26, 1995, are not subject to 
retroactive payment of benefits.  The regulations provide no 
exceptions to the commencement date limitations that apply to 
this case.  Therefore, the Board finds that entitlement to 
educational benefits for the above enrollment periods is 
precluded by law. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).




ORDER

Entitlement to a retroactive award of educational benefits 
under Chapter 30, Title 38, United States Code, for the 
enrollment periods from June 27, 1994, to June 26, 1995, is 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

